Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8-10, 15 and 18-19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nilforushan et al. (US 7,739,748). The device of Nilforushan et al discloses, 

With respect to claim 1, A wearable therapy system (garment 100, Figure 1, col 5 line 23), comprising,
a therapy pack (thermal transfer element 9); 


a therapy garment (garment 1) configured to be worn by a user (Figure 2), the therapy garment comprising at least one attachment area including a second fastener system (5a), wherein the therapy pack holder is removably attachable to the attachment area  (interior surface 2 of the outer layer 11) in a plurality of positions (secure the thermal transfer element to any location) with the first fastener system engaging the second fastener system to secure the therapy pack in relation to the therapy garment (engagement between the first fastener and the second fastener , column 5, lines 32-33). 

With respect to claim 2, , wherein the therapy pack comprises a pouch filled with a material capable of retaining heat or cold (heat pack or cold pack, column 7, lines 11-12), or generating heat or cold.


With respect to claim 6, wherein the first fastener system comprises a first component of a hook and loop fastener system (fastener 5b, hook), and the second fastener system comprises a second component of the hook and loop fastener system (Fastener 5a, is loop). 



With respect to claim 9, wherein the therapy pack holder comprises a closure mechanism (closable edge, col 6 lines 67)  to secure the therapy pack with the therapy pack holder (thermal transfer element can completely enclose in the pouch column 7, lines 2-4). 

With respect to claim 10, wherein the closure mechanism comprises a hook and loop fastener system (closure can be hook and loop fastener, col 7, lines 2-4). 

With respect to claim 15, wherein the therapy garment is one of a shirt, a compression garment, a sweatshirt, a hooded sweatshirt, a jacket, a pair of pant, a pair of short, a glove, a shoulder brace, an elbow brace, a wrist brace, a knee brace, or an ankle brace. (The article of clothing can be a shirt, shorts, pants column 6, line 21-22). 


With respect to claim 18, wherein the therapy garment comprises a plurality of sections including one or more of a first front yoke (10, left side) , a second front yoke (right side) , a first sleeve (left sleeve), a second sleeve (right sleeve), a first midsection (near element 3), a second midsection (near element 20), a first side section (left side), a second side section (right side), a collar, a placket, a back yoke, and a back section.

With respect to claim 19, wherein the at least one attachment area is provided at one or more of the plurality of sections. (The thermal transfer pack can be attached to multiple locations on the segments of the garment, Figures 1-2)

Claim(s) 1,12-14 and 16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bax Associates WO 90/03154. The device of Bax Associates,
With respect to claim 1, Bax discloses a wearable therapy system (garment 10), comprising,
A therapy pack (gel pack, pg 4, line 19)
A therapy pack holder (gel pack enclosure 19, Fig 3, pg 4 line 32) including a body (see Figure 3) and first fastener system (fastening means 14, figure 3), the body being configured to be worn by a user (Figure 1). The therapy garment comprising at least one attachment area (interior of therapeutic garment, pg 5 line 2) including  a second fastener system (fastening means disposed on shirt, Figure 1, page 5, lines 15-16) wherein the therapy pack holder is removably attachable to the attachment area (removably attaching the enclosure; page 5 lines 1-2) in a plurality of positions (column 4, line 27) with the first fastener system engaging the second fastener system to secure the therapy pack in relation to the therapy garment (fastening means 14 attaches gel pack to the garment, page 4, lines 25-28).
With respect to claim 12, the wearable therapy system comprises a placket (shirt placket 15)

With respect to claim 14, the third fastener system of the placket comprises hook and loop fastener system ( hook and loop tape page 4, line 25). 
With respect to claim 16, the second fastener system comprises a plurality of fastener strips (plurality of strips 14)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilforushan in view of Kilbey (US 2019/008676).  The device of Nilforushan substantially discloses the claimed invention but is lacking a securing strip and . The device of Kilbey discloses


With respect to claim 5, wherein the therapy pack can be removably attached to the therapy garment with the at least one securing strip  engaging the second fastener system (the thermal transfer pack can be attached to a garment via loop fasteners  para 0105). It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the securing strips taught by Kilbey in order to provide a more secure attachment. 

Claims 3 and 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilforushan in view of Yim et al (US 2007/0256679). The device of Nilforushan substantially discloses the claimed invention but is lacking a securing strip. The device of Yim discloses,

With respect to claim 3, securing strips (elastic members 52, figure 12, para 0559). 
With respect to claim 4, the security strip comprising a silicone or rubber material (para 0056). 
. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilforushan in view of Hudak et al. (US 2014/0310850). The device of Nilforushan substantially discloses the claimed invention including that the holder can be made of any suitable material including synthetic textiles (column 6, lines 53-54) but is lacking the therapy pack holder being  a neoprene material. The device of Hudak et al. teaches,
With respect to claim 7, the da holder (34) made of a neoprene material (para 0022). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the neoprene material taught by Hudak et al. in order to provide increased comfort for the user. 


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilforushan in view of Iser et al. (US 2017/0303607). The device of Nilforushan substantially discloses the claimed invention but is lacking a padded collar.
The device of Iser et al. discloses,
With respect to claim 11, wherein the therapy garment comprises a padded collar (para 0020). 
. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilforushan in view of Biser (US 2014/0142667). The device of Nilforushan substantially discloses the claimed invention but is lacking a fastener system comprising magnets. The device of Biser discloses,
With respect to claim 17, wherein at least one of the first fastener system and the second fastener system comprises magnets (para 0057). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the magnets as taught by Biser in order to provide an easier quick grab fastening system.  Also, these fasteners are known functional equivalents within the apparel art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined 
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN

Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732